internal_revenue_service number release date index number -------------------------------- ------------------------------------------------------------ ------------------------ ------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number ---------------------- refer reply to cc fip b02 plr-150754-13 date date legend corporation ------------------------ ------------------------------- taxpayer state outdoor advertising displays rental agreement a -------------------------------------- --------------------------- -------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------------------------------------- -------------------------------- ------------------------------------------------------- ------------------------------------------------------- ------------------------ -- plr-150754-13 b c type a type b ---------------------- -- ---- -------------- ---------- this letter responds to your date letter and subsequent correspondence requesting certain rulings in connection with taxpayer’s intent to elect to be taxed as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code code facts taxpayer a state corporation owns and leases outdoor advertising displays and rents space on such displays to tenants taxpayer has represented that it intends to make an election under sec_1033 of the code and the regulations thereunder for taxpayer’s first taxable_year as a reit to treat its outdoor advertising displays as real_property for purposes of chapter of the code the outdoor advertising displays for which taxpayer has made a valid election under sec_1033 are referred to as qualified outdoor advertising displays taxpayer will jointly elect with some of its corporate subsidiaries to treat such subsidiaries as taxable reit subsidiaries trss within the meaning of sec_856 effective on the first day of taxpayer’s first taxable_year as a reit taxpayer expects that any other of its corporate subsidiaries would be treated as qualified reit subsidiaries qrss within the meaning of sec_856 use agreements and rental agreements for those outdoor advertising displays not owned by taxpayer or located on land or other real_property not owned by taxpayer taxpayer will have the right to use each outdoor_advertising_display or the land or other real_property on which it is located pursuant to a lease agreement license agreement permit or easement use agreements use agreements generally convey the right to use a specified piece of land or other real_property to construct install and maintain outdoor advertising displays or to use existing outdoor advertising displays to lease or sublease space on outdoor advertising displays to tenants use agreements generally have terms of at least a years plr-150754-13 taxpayer enters into rental agreements granting tenants the right to place their advertising copy on outdoor advertising displays some outdoor advertising displays have a type a or type b screen allowing for multiple rental agreements with respect to those outdoor advertising displays to be in place at one time rental agreements generally provide tenants the right to display an advertisement on a specific outdoor_advertising_display for a term of b to c weeks in exchange for a fixed payment generally payable monthly when taxpayer has space on outdoor advertising displays that is not otherwise leased to long-term tenants taxpayer occasionally enters into shorter-term contracts less than b weeks particularly when the economic environment is uncertain taxpayer represents that the portion of its revenue attributable to these short-term contracts recently has been approximately percent of its total revenues from outdoor advertising displays taxpayer represents that the average fair_market_value of the personal_property leased to a tenant in connection with the lease of an outdoor_advertising_display will not exceed percent of the aggregate fair_market_value of both the real_property taking the sec_1033 election into account and personal_property attributable to the outdoor_advertising_display services in connection with each rental agreement taxpayer will only provide the following services leasing activities the provision of utilities security and routine maintenance the services taxpayer represents the services are customarily furnished by lessors of space on outdoor advertising displays in the respective markets in which taxpayer will lease space on outdoor advertising displays if a rental agreement requires the performance of services other than the services other services any such other services will either be performed by a trs of taxpayer or by an independent_contractor from whom taxpayer derives no income a trs will use its own employees including shared personnel as described below and bear all of its own costs including salaries and the cost of equipment and supplies whether incurred directly or pursuant to cost-sharing_arrangements to provide other services to tenants of taxpayer a trs may rent space from taxpayer in order to carry out its operations and will make no payment to taxpayer other than its rental payments for the space when taxpayer collects all amounts due from the tenant as compensation_for both the use of the space and the other services taxpayer will compensate its trss for the provision of any other services on an arm’s-length basis taxpayer may enter into an employee sharing_agreement a space sharing_agreement and or an equipment sharing_agreement collectively cost-sharing_arrangements with its trss reimbursements for shared personnel equipment and space will be at cost and will be deducted or capitalized as applicable by the party bearing such costs under the cost-sharing arrangement the reimbursed party under a cost-sharing arrangement will not deduct or capitalize reimbursed costs of shared plr-150754-13 personnel equipment or space neither taxpayer nor any trs will be in the business of receiving compensation_for services or the use of property of the type that will be reimbursed pursuant to a cost-sharing arrangement gaap intangibles taxpayer has intangibles created under gaap that arose from acquisitions of corporations whose businesses included the ownership and leasing of outdoor advertising displays these gaap intangibles include gaap identifiable intangibles and gaap goodwill taxpayer represents that gaap methodology requires taxpayer to allocate its purchase_price in the acquisition of an outdoor_advertising_display business as follows first a portion of the purchase_price is allocated to working_capital and cash items second a portion of the purchase_price is allocated to property plant and equipment in taxpayer’s case the outdoor advertising displays up to but not in excess of the replacement cost less depreciation of the outdoor advertising displays purchased third a portion of the purchase_price is allocated to identifiable intangibles defined by gaap as intangibles that arise from contractual or legal rights associated with physical assets in taxpayer’s case the outdoor advertising displays regardless of whether such rights are transferrable or separable from the underlying physical assets taxpayer’s gaap identifiable intangibles are derived from leases licenses zoning permits and easements relating to the use of outdoor advertising displays and any owned land or other real_property to which an outdoor_advertising_display is affixed taxpayer has not recorded workforce in place customer lists trademarks or other such assets as identifiable intangibles but represents that it would have been required to do so if any such intangibles had been a material asset of taxpayer finally under the gaap methodology any residual purchase_price is then allocated to goodwill as defined under gaap taxpayer represents that the gaap goodwill is effectively the premium that taxpayer paid for the future rent generating capacity of the outdoor advertising displays acquired taxpayer represents that its gaap intangibles have absolutely no value separate and apart from the value of the outdoor_advertising_display assets taxpayer further represents that if any of its stock acquisitions had been structured as taxable asset acquisitions the gaap intangibles would have been included in the tax basis of the outdoor advertising displays and other real_property interests for federal_income_tax purposes and would not have been separately amortizable intangible assets thus taxpayer represents that its gaap goodwill results solely from the gaap methodology limiting the allocation of purchase_price to the replacement cost less depreciation rather than the fair_market_value of the outdoor_advertising_display assets plr-150754-13 trs loans taxpayer may make loans to domestic and foreign trss foreign trss certain of the loans will be secured in whole or in part by real_property of the applicable trs with respect to any loans between taxpayer and a domestic or foreign trs that are secured in whole or in part by interests_in_real_property located outside the u s the applicable security_interest will be comparable to a mortgage under u s state law including the mortgage right to foreclose on the collateral income from foreign subsidiaries taxpayer currently owns and intends to acquire one or more foreign entities that are classified as associations pursuant to sec_301_7701-3 of the procedure and administration regulations and for which elections will be made to be treated as trss pursuant to sec_856 such foreign subsidiaries are controlled_foreign_corporations under sec_957 cfcs with respect to which taxpayer is a united_states_shareholder under sec_951 united_states_shareholder as a result of being a united_states_shareholder with respect to cfcs taxpayer is required by sec_951 to include in its gross_income its pro_rata share of the subpart_f_income as defined in sec_952 of any such cfcs taxpayer expects to report sec_951 inclusions attributable to one or more cfc’s foreign_personal_holding_company_income fphci net of allocable expenses which is passive rental income_interest dividends and gain from the sale of property that gives rise to income such as dividends interest and rental income the subpart_f inclusions in addition taxpayer may occasionally pledge shares of one of more cfcs or cause one or more cfcs to pledge assets in each case as collateral to secure certain debt of taxpayer that was incurred to finance the acquisition improvement or development of certain of its real_estate_assets as a result taxpayer will be required by sec_951 to include in its gross_income amounts determined under sec_956 for the relevant taxable_year the sec_956 inclusions purging distribution pursuant to the reit election taxpayer intends to declare a dividend within the last three months of its first taxable_year as a reit the first reit taxable_year in an amount equal to the earnings_and_profits that were or will be accumulated by taxpayer for all taxable periods ending prior to the first reit taxable_year and distribute such amount to its shareholders no later than january 31st of the following year the purging distribution taxpayer intends to make the purging distribution in a combination of cash and shares taxpayer may also make other cash and stock distributions in the two years following the effective date of the reit election the other distributions and plr-150754-13 together with the purging distributions the reit distributions in order to comply with the distribution requirement of sec_857 when taxpayer makes a reit distribution it intends to allow each shareholder to elect to receive the shareholder’s distribution in either cash or taxpayer shares of equivalent value subject_to a limitation on the amount of cash to be distributed in the aggregate to all shareholders the cash limitation although taxpayer has not yet determined the amount of the cash limitation it will in each case not be less than of the applicable reit distribution declaration without regard to any cash that may be paid in lieu of fractional shares if too many shareholders elect to receive cash in a reit distribution such that total cash elections exceed the cash limitation each shareholder electing to receive cash will receive a pro_rata amount of the cash limitation corresponding to the shareholder’s respective entitlement under the reit distribution declaration in no event will any shareholder electing to receive cash receive less than of the shareholder’s entire entitlement under the reit distribution declaration in cash to the extent a shareholder is to receive taxpayer shares in a reit distribution the total number of taxpayer shares to be received by such shareholder will be determined over a period of up to two weeks ending as close as practicable to the payment_date of the reit distribution based on a formula using market prices and designed to equate the value of the number of taxpayer shares to be received with the amount of cash that could be received instead law and analysis issue use agreements sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that the term real_estate_assets for purposes of sec_856 means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides that the term real_estate_assets means real_property interests in mortgages on real_property including plr-150754-13 interests in mortgages on leaseholds of land or improvements thereon and shares in other qualified reits sec_1_856-3 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon the term also includes timeshare interests that represent undivided fractional fee interests or undivided leasehold interests_in_real_property and that entitle the holders of the interests to the use and enjoyment of the property for a specified period of time each year local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder revrul_68_291 1968_1_cb_351 clarifying revrul_59_121 1959_1_cb_212 provides generally that the consideration received for the granting of an easement constitutes the proceeds from the sale of an interest_in_real_property and should be applied as a reduction of the cost or other basis of the portion of the land subject_to the easement see also revrul_54_575 1954_2_cb_145 an easement is an interest_in_real_property granting such an easement deprives the land owner subject_to the easement of practically all beneficial_interest in the portion of the land covered by the easement except that the grantor retains only the mere legal_title to the property similarly permits such as those included in the use agreements described above are included in the term interests_in_real_property for purposes of sec_1 c although permits do not convey fee ownership in the real_property to which they relate they are similar to leases in that they authorize the holders to use the applicable real_property for similar specified terms licenses to use outdoor advertising displays also provide taxpayer the right to use the outdoor advertising displays in a manner analogous to leases following an election under sec_1033 taxpayer’s qualified outdoor advertising displays will be treated as real_property for purposes of chapter of the code each use agreement is either a lease or provides taxpayer with the right to use specified outdoor advertising displays or land or other real_property on which outdoor advertising displays are located in the same manner as a lease the use agreements with respect to the qualified outdoor advertising displays which include leases licenses easements and permits will therefore constitute real_property for purposes of sec_856 and sec_856 and real_estate_assets for purposes of sec_856 and b issue payments under the rental agreements sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property plr-150754-13 sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_1_856-4 provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 of the code defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to a property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to such property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any plr-150754-13 income or through a trs of such reit shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant in revrul_2002_38 2002_2_cb_4 a reit paid its trs at an arm’s-length rate to provide non-customary services to tenants the reit did not separately state charges to tenants for the services thus a portion of the amounts received by the reit from tenants represents an amount received for services provided by the trs trs employees performed all of the services and trs paid all of the costs of providing the services the trs also rented space from the reit for carrying out its services to tenants the revenue_ruling concludes that the services provided to the reit’s tenants were considered to be rendered by the trs rather than the reit for purposes of sec_856 accordingly the services did not give rise to impermissible_tenant_service_income and did not cause any portion of the rents received by the reit to fail to qualify as rents_from_real_property under sec_856 if taxpayer elects under sec_1033 to treat the outdoor advertising displays as real_property for purposes of chapter of the code and if such election is proper under sec_1033 then amounts received by taxpayer under its contracts with tenants as compensation_for the rental of space on qualified outdoor advertising displays to display advertising copy will constitute amounts received for_the_use_of real_property and therefore rents_from_real_property taxpayer does enter into a limited number of short-term contracts however such short-term contracts comprise a small percentage of taxpayer’s overall revenue plr-150754-13 moreover taxpayer’s short-term contracts are for_the_use_of the advertising space and are not contracts for the provision of non-customary services with respect to taxpayer’s outdoor advertising displays with type a and type b screens tenants share the outdoor advertising displays with other tenants and any particular tenant’s advertising copy is displayed for only certain intervals of time in a rotation with other tenants however these facts do not change the character of the income as rents_from_real_property because the income from renting space on outdoor advertising displays remains passive in nature and tenants pay for the right to use the outdoor advertising displays for specified intervals of time accordingly we rule that the income derived by taxpayer from tenants under its rental agreements for_the_use_of advertising space on the qualified outdoor advertising displays qualifies as rents_from_real_property under sec_856 for purposes of sec_856 taxpayer has represented that the services that will be provided to taxpayer’s tenants pursuant to rental agreements are usual or customary services that are rendered in connection with the operation or maintenance of the qualified outdoor advertising displays and are not rendered primarily for the convenience of tenants the other services will be provided by an independent_contractor from whom taxpayer does not derive or receive any income or through a trs compensated by taxpayer at an arm’s length rate for the provision of such services although taxpayer may collect the compensation_for the use of space the services and the other services provided by a trs the other services are considered to be rendered by the trs rather than taxpayer for purposes of sec_856 accordingly neither the services nor the other services furnished in connection with rental agreements give rise to impermissible_tenant_service_income and neither will cause any amounts received by taxpayer from tenants to be treated as other than rents_from_real_property under sec_856 issue reimbursements under a cost-sharing arrangement in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric and its wholly-owned subsidiary shared facilities and some personnel it was agreed that the ric would pay all the expenses for general and administrative overhead including personnel costs and the subsidiary would reimburse the ric for its pro_rata share of the expenses on an arm’s length basis the ruling in distinguishing jergens co v commissioner 40_bta_868 states that the ric was not engaged in the business of receiving compensation_for services of the type that were reimbursed instead reimbursements to the ric from the subsidiary were merely repayments of advances made on behalf of the subsidiary accordingly the ruling holds that the reimbursements were not included in the ric’s gross_income under sec_61 and therefore were not subject_to the gross_income requirement of sec_851 plr-150754-13 in the present case the cost-sharing_arrangements to be executed between taxpayer and its trss are analogous to the situation in revrul_84_138 the taxpayer and its trss intend to enter into cost-sharing_arrangements under which reimbursements will be made for shared personnel equipment and space at cost neither taxpayer nor the applicable trs will engage in the business of receiving compensation_for services or use of property of the type that will be reimbursed under these arrangements accordingly any amounts received by taxpayer or a trs as reimbursements under a cost-sharing arrangement will not be included in the reimbursed party’s gross_income including for purposes of sec_856 and to the extent taxpayer is the reimbursed party also neither the taxpayer nor a trs will be entitled to a deduction for any expenses that are later reimbursed issue loans by taxpayer to a trs sec_856 provides that at the close of each quarter of the taxable_year at least percent of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides in relevant part that at the end of each quarter of a taxable_year i not more than percent of the value of a reit’s total assets may be represented by securities ii not more than percent of the value of its total assets may consist of securities of trss the value test iii not more than percent of the reit’s total assets may be represented by securities of any one issuer and iv a reit may not hold securities possessing more than of the total voting power or value of the outstanding securities of a single issuer sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_1_856-3 provides that the term securities does not include real_estate_assets as defined in sec_856 and sec_1_856-3 there is nothing in the statute or legislative_history to indicate that congress intended that the definition of securities in sec_1_856-3 not apply for purposes of the value test under sec_856 accordingly for purposes of the value test under sec_856 the term securities does not include real_estate_assets as defined in sec_856 and sec_1_856-3 sec_856 provides that loans secured_by real_property and held directly or indirectly by a reit are real_estate_assets in the present case the loans will be held directly by taxpayer therefore any loan from taxpayer to a trs that is secured_by real_property and qualifies as a real_estate asset within the meaning of sec_856 will be treated as an interest_in_real_property and not a security under sec_856 plr-150754-13 issue gaap intangibles sec_1_856-2 provides that in determining the investment status of a reit the term total assets means the gross assets of the reit determined in accordance with gaap because taxpayer derived certain intangible assets in accordance with gaap that are attributable to its acquisitions of outdoor_advertising_display companies these intangibles must be analyzed to determine whether they qualify as real_property for purposes of sec_856 for this purpose taxpayer’s gaap intangibles must be inseparable from and inextricably and compulsorily tied to taxpayer’s real_property assets assuming that taxpayer is eligible for and properly elects to treat its outdoor advertising displays as real_property under sec_1033 the outdoor advertising displays are treated as real_property for all purposes of chapter of the code in order to qualify as real_property taxpayer represents that its gaap identifiable intangibles are intangibles that are derived from its leases licenses zoning permits and easements relating to the use of outdoor advertising displays and any owned land or other real_property to which an outdoor_advertising_display is affixed taxpayer represents that these leases licenses zoning permits and easements are inseparable from the outdoor advertising displays to which they relate and have absolutely no value separate and apart from the value of these assets similarly taxpayer represents that its gaap goodwill results solely from the gaap methodology limiting the allocation of purchase_price to the replacement cost less depreciation rather than the fair_market_value of the outdoor_advertising_display assets therefore taxpayer represents that its gaap goodwill is the excess of an outdoor advertising display’s fair_market_value over its gaap replacement cost less depreciation and is not attributable to any other business or asset but rather is effectively the premium that taxpayer paid for the future rent generating capacity of the outdoor_advertising_display acquired in the applicable acquisition in the present case provided that taxpayer is eligible for and properly elects to treat its outdoor advertising displays as real_property under sec_1033 and based on the taxpayer’s representation that its identifiable intangibles and gaap goodwill are inseparable from and inextricably and compulsorily tied to taxpayer’s outdoor advertising displays we rule that taxpayer’s gaap identifiable intangibles and gaap goodwill as limited to the excess of the fair_market_value of the outdoor advertising displays acquired over their gaap replacement cost less depreciation as of the time of the acquisition each qualify as real_property which is a real_estate asset for purposes of sec_856 plr-150754-13 issue subpart_f and sec_956 inclusions sec_856 of the code requires that at least percent of a reit's gross_income excluding gross_income from prohibited_transactions be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 and certain other sources sec_856 provides in relevant part that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income which qualifies under sec_856 or the legislative_history for the reit statutory provisions indicates that the central concern behind the gross_income restrictions is that a reit's gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business subpart_f inclusions sec_957 defines a cfc as a foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of the foreign_corporation taxpayer represents that it is a united_states_shareholder within the meaning of sec_951 with respect to certain subsidiaries that are cfcs sec_951 generally provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income as determined under sec_954 under sec_954 foreign_base_company_income includes fphci as determined under sec_954 sec_954 defines fphci income to include among other things dividends interest royalties plr-150754-13 rents and annuities sec_954 also includes gain from the sale_or_exchange of property which among other things gives rise to income described in sec_954 after application of paragraph a other than property which gives rise to income not treated as fphci by reason of sec_954 or i for the taxable_year taxpayer has represented that it is a united_states_shareholder within the meaning of sec_951 with respect to certain of its subsidiaries that are cfcs as taxpayer’s cfcs earn subpart_f_income attributable to foreign_base_company_income that is fphci and such income is generally passive_income treatment of the sec_951 inclusion attributable to such passive_income as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule that under sec_856 subpart_f inclusions attributable to the fphci earned by taxpayer’s cfcs are qualifying_income for purposes of sec_856 sec_956 inclusions sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the amount determined under sec_956 with respect to the shareholder for such year but only to the extent not excluded from gross_income under sec_959 sec_956 provides that in the case of a cfc the amount determined under sec_956 with respect to any united_states_shareholder for any taxable_year is the lesser_of -- the excess if any of-- a such shareholder's pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the cfc as of the close of each quarter of such taxable_year over b the amount of earnings_and_profits described in sec_959 with respect to such shareholder or such shareholder's pro_rata share of the applicable_earnings of such cfc the amount taken into account in the preceding sentence under with respect to any property shall be its adjusted_basis as determined for purposes of computing earnings_and_profits reduced by any liability to which the property is subject sec_1_956-2 provides that except as provided in sec_1_956-2 any obligation as defined in sec_1_956-2 of a united_states_person as defined in sec_957 with respect to which a cfc is a pledgor or guarantor shall be considered for purposes of sec_956 to be united_states_property held by such cfc sec_1_956-2 provides that if the assets of a cfc serve at any time even though indirectly as security for the performance of an obligation of a united_states_person then the cfc will be considered a pledgor or guarantor of that obligation plr-150754-13 taxpayer has represented that assets of one of its cfcs have been pledged as collateral for certain debt of taxpayer that was incurred to finance taxpayer’s acquisition of real_estate_assets this pledge has caused taxpayer to recognize a sec_956 inclusion the facts and representations in this case indicate that the sec_956 inclusion occurred as a result of a debt of taxpayer’s that arose in connection with the acquisition of real_estate_assets this has a close nexus to taxpayer's business of investing in real_property assets the sec_956 inclusion recognized in connection with the production of otherwise qualifying_income is treated as qualified income for purposes of sec_856 to the extent that the underlying income so qualifies accordingly we rule that that under sec_856 to the extent taxpayer recognizes a sec_956 inclusion on the pledge of the assets of a cfc to secure a debt of taxpayer that is used to finance the acquisition of real_estate_assets from which income is derived that qualifies under sec_856 there is a sufficient nexus to treat the sec_956 inclusion as qualifying_income for purposes of sec_856 issue reit distribution sec_305 provides that except as otherwise provided in sec_305 gross_income does not include the amount of any distribution of the stock of a corporation made by such corporation to its shareholders with respect to its stock sec_305 provides that sec_305 shall not apply to a distribution by a corporation of its stock and the distribution shall be treated as a distribution_of_property to which sec_301 applies if the distribution is at the election of any of the shareholders whether exercised before or after the declaration thereof payable either in its stock or in property sec_1_305-1 provides that where a corporation which regularly distributes its earnings_and_profits such as a ric declares a dividend pursuant to which the shareholders may elect to receive either money or stock of the distributing_corporation of equivalent value the amount of the distribution of the stock received by any shareholder electing to receive stock will be considered to equal the amount of money that could have been received instead sec_857 provides in part that as of the close of the taxable_year a reit must not have any earnings or profits accumulated in any non-reit_year the term non-reit_year means any taxable_year to which the provisions of part ii of subchapter_m did not apply with respect to the entity sec_857 provides that any dividend declared by a reit in october november or december of any calendar_year and payable to shareholders of record on a specified date in such a month shall be deemed to have been received by each shareholder on december of such calendar_year and to have been paid_by the reit plr-150754-13 on december of such calendar_year or if earlier as provided in sec_858 the preceding sentence applies only if such dividend is actually paid_by the reit during january of the following calendar_year sec_857 provides that any distribution that is made in order to comply with the requirements of sec_857 shall be treated for purposes of sec_857 and sec_857 as made from earnings_and_profits which but for the distribution would result in a failure to meet such requirements and allocated to such earnings on a first-in_first-out basis and to the extent treated under sec_857 as made from accumulated_earnings_and_profits shall not be treated as a distribution for purposes of sec_857 and sec_858 the distribution of cash and stock by taxpayer to its shareholders determined at the election of each shareholder subject_to the cash limitation to effect a purge of all of taxpayer’s earnings_and_profits accumulated in taxable years prior to the first reit taxable_year as well as similarly structured cash and stock distributions in its first two taxable years as a reit will be treated as distributions of property with respect to taxpayer’s stock to which sec_301 and sec_857 apply by reason of sec_305 any and all of the cash and stock distributed as part of a reit distribution with respect to the first reit taxable_year will first reduce taxpayer’s earnings_and_profits accumulated in any non-reit_year pursuant to sec_857 the amount of any distribution of stock received by any shareholder as part of a reit distribution will be considered equal to the amount of cash that could have been received instead except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code and no opinion is expressed with regard to whether taxpayer is eligible to make an election under sec_1033 with respect to any of the outdoor advertising displays we also do not rule on whether the amounts paid to the reit from the trs as rents clearly reflect income for purposes of sec_857 further no opinion is expressed regarding whether the value that taxpayer allocated to gaap identifiable intangibles was properly determined or whether taxpayer’s gaap goodwill reflects solely and is limited to the excess of the fair_market_value of the outdoor advertising displays acquired over their gaap replacement cost less depreciation as of the time of their acquisition or rather whether some of the value that taxpayer has ascribed to its gaap identifiable intangibles or gaap goodwill is properly attributable to workforce in place customer lists trademarks or other intangibles that would not in the opinion of the service qualify as real_property for purposes of sec_856 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-150754-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver_____________ jonathan d silver assistant branch chief branch office of associate chief_counsel financial institutions products
